Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIMS
Summary
	Claim 1 is the independent claim under consideration in this Office Action.
           Claims 2-20 are the dependent claims under consideration in this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Referring to this claim, there is no proper antecedent basis for the words “the height adjustment mechanism” in claims 11 or 8 or 3 or 1.    
Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

          Claims 1-8, 10, 11, 14 and 17-20 are rejected under 35 U.S.C. § 102(a) (1) as being anticipated by Olshefski (2,647,333).
          Olshefski teaches an ironing board including a board portion 13 and 14 and an upwardly extending support 12 and 18 and 20 usable together for extending the board upwardly.  The ironing board support includes four supports for which two (17 ad 19) can be considered legs and the other two (18 and 20) can be considered legs and/or further upwardly extending supports.  When the legs and supports are folded, the ironing board would be locatable at a lower height than when the legs and supports are extended.  When they are extended, the ironing board would be adjusted to a different or taller “height”.  The ironing board includes at least one pivot at 28 which allows a pivot pin 21 to pass and allows the ironing board portions to rotate or pivot, but not slide.  The upwardly extending support portion 12 includes the pivot connection therebetween and the ironing board (figure 1, for example).  The ironing board includes a “use” position where the ironing board is placed horizontally (figure 1) and a stowed position where the ironing board portions are folded over and the nose (and rear end) of the ironing board along with the upwardly extending portion 12 form contact points and define a footprint (as in figure 5).  When the ironing board is in the folded position, the ironing board assembly remains in an upright position on a level surface with no external or additional supports means (figures 5 and 6) and the footprint includes the upwardly extending portion 12 and nose portions having a central vertical axis of gravity passing through the nose and vertically extending portions.        
          The ironing board includes an understructure with a collapsing support comprising first and second pivoting collapsible struts 15 and 32, 33 (figure 1, for example) where the struts are pivotable to a stowed position (figure 5) and extendable and lockable in a use (figure 1) for supporting the ironing board or a portion thereof.  The struts include an elbow portion 34 (figure 1, for example), and over-center lock portions 4 (figures 3-5, for example) for retaining the struts in working positions (as in figure 1) for bracing the board.  A stabilizing and collapsing leg portion 17 and 19, for example is provided pivotally connected via portion 12 to the collapsing struts for providing stability to the ironing board.  The ironing board arrangement would rest on the upright portions 18 and 20 and the legs 17 and 19.  A second support strut arrangement is provided between the legs and the upright support at 52 and 53 and this arrangement is also foldable and includes an over-center lock for locking the legs and stabilizing the ironing board.  When these struts are extended and locked, the ironing board (and ironing board pivot) is thus locatable at a taller height and thus extending the struts 52 and 53 allows the legs 17 and 19 and the vertically extending supports 18 and 20 to become a height adjustment mechanism.   
          Claims 1-5, 8, 10 and 17-19 are rejected under 35 U.S.C. § 102(a) (1) as being anticipated by Grose (1,937,886).
          Grose teaches an ironing board including a board portion 20-22 (figure 5, for example) and an upwardly extending support 6 useful for supporting the ironing board at a usable height.  The ironing board includes at least one pivot 26 (figure 5, for example) which allows a pivot pin or bolt 7 to pass and allows the ironing board portions to rotate or pivot, but not slide.  The upwardly extending support portion 6 includes the pivot connection (26) therebetween and the ironing board and the ironing board includes a “use” position where the ironing board is placed horizontally (figure 5) and a stowed position where the ironing board portions are folded over up against the upwardly extending portion.  When the ironing board is in the folded position, the ironing board assembly remains in an upright position on a level surface with no external or additional supports means (figure 2, for example) since the ironing board includes structure defining a chair and a ladder (figures 1 and 5, for example) and the footprint includes the upwardly extending portion 6 and  the legs 2 and having a central vertical axis of gravity passing through the vertically extending portions (figures 1 or 2).        
          The ironing board includes an understructure with a collapsing support comprising first and second pivoting collapsible struts 47 and 45 (figure 5, for example) where the struts are telescopic and pivotable (at 48, figure 5) to a stowed position (figure 2) and extendable and engageable between the underside of the ironing board portion 21 and to the upwardly extending support via “sear” portion 1.  The struts are lockable in a use position for supporting and bracing the ironing board or a portion thereof.  A stabilizing leg portion 2 is provided pivotally connected via portion 48 (figure 5) to the collapsing struts for providing stability to the ironing board.  The ironing board arrangement would rest on the upright portions 6 and the legs 2.  A second support strut 4 is provided between the legs and the upright support.   
          Claims 1-5, 8, 10, 12 and 17-19 are rejected under 35 U.S.C. § 102(a) (1) as being anticipated by French (858,969).
          French teaches an alternative invention to the concept of the folding ironing board, and is presented as such (for applicant’s consideration).  French teaches a combination apparatus and specifically, an ironing board including a board portion 13, 14 (figure 1, for example) and an upwardly extending support “A” which is telescopic and useful for supporting the ironing board at a plurality of usable heights by including a height adjusting mechanism.  The ironing board includes at least one pivot 15 which allows a pivot pin to pass and allows the ironing board portions to rotate or pivot (figure 3), but not slide.  The upwardly extending support portion “A” includes the pivot connection (15) therebetween and the ironing board and the ironing board includes a “use” position where the ironing board is placed horizontally (figure 1) and a stowed position where the ironing board portions are folded over up against and between the upwardly extending portions “A”.  When the ironing board is in the folded position, the ironing board assembly remains in an upright position on a level surface with no external or additional supports means and the footprint includes the upwardly extending portion “A” and legs “B” and “F” and having a central vertical axis of gravity passing through the vertically extending portions (figures 1 or 2).        
          The ironing board includes an understructure with a collapsing support comprising first and second pivoting collapsible struts 10 and 11 where the struts are telescopic and pivotable (at 5) to a stowed position (figure 2) and extendable and engageable between the underside of the ironing board portion 14 and to the upwardly extending support via portions 5 and “B”.  The struts are lockable in a use position for supporting and bracing the ironing board or a portion thereof.  A stabilizing leg portion “F” is provided pivotally connected via portion 5 (figure 5) to the collapsing struts for providing stability to the ironing board.  The ironing board arrangement would rest on the upright portions “A” and the legs 8 and stabilizing leg “F”.
ALLOWABLE SUBJECT MATTER
           Claims 9, 13, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
PERTINENT CITATIONS
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dall, Adelson, Cerutti, Hannold, Manfiotto and Nadal et al. and Amoretti illustrate ironing boards including vertically extending portions and pivoting ironing board portions and stabilizing legs and collapsible strut portions.  
INQUIRIES
	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAEL IZAGUIRRE whose telephone number is (571)272-4987. The examiner can normally be reached Monday- Friday (9:30 to 6:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAEL IZAGUIRRE/Primary Examiner, Art Unit 3732